                                                                                 CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 1RECEIVED
                                                                      of 14 PageID #: 2717
                                                                               NYSCEF: 07/08/2020




                                        STATE OF NEW YORK
                                         COURT OF CLAIMS


         JOSEPH JACKSON,
                                                             Claim No. 134441
                              Claimant,
                                                             Hon. Gina M. Summa-Lopez
                            -against-

         THE STATE OF NEW YORK,

                               Respondent.




                             Affirmation in Opposition to Respondent’s
                                         Motion to Dismiss




                                   Elefterakis, Elefterakis & Panek
                                      80 Pine Street, 38th Floor
                                    New York, New York 10005




         July 8, 2020




                                               1 of 14
                                                                                                                               CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 2RECEIVED
                                                                      of 14 PageID #: 2718
                                                                               NYSCEF: 07/08/2020




                                                          Table of Contents


         Introduction .............................................................................................................. 1
         Governing Standard ................................................................................................... 1
         The Factual Record .................................................................................................... 2
         Argument ................................................................................................................... 2
             Point I .................................................................................................................. 2
             The § 8-b(3)(b) Analysis Should Include the DA’s Findings ................................. 2
             Point II ............................................................................................................... 10
             Jeanty and Leka Do Not Apply............................................................................ 10
         Conclusion............................................................................................................... 12




                                                                        i

                                                                  2 of 14
                                                                                            CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 3RECEIVED
                                                                      of 14 PageID #: 2719
                                                                               NYSCEF: 07/08/2020




            Gabriel P. Harvis, an attorney duly licensed to practice law in the courts of the State

         of New York, affirms as follows under penalty of perjury:

         1. I am a partner and Co-Chair of the Civil Rights Division at Elefterakis, Elefterakis,

            & Panek and the attorney for the Claimant. I am fully familiar with this case and

            respectfully offer this affirmation in opposition to the State of New York’s Motion

            to Dismiss the Claim pursuant to CPLR § 3211(a)(7) filed at NYSCEF Doc. No.

            54.

                                               Introduction

         2. In its effort to obtain early dismissal of this Claim, the State of New York distorts

            the record, mischaracterizes and omits plaintiff’s evidence and misapplies the law.

         3. For this reason, Claimant respectfully urges the Court to scrutinize, and deny,

            Respondent’s motion.

                                           Governing Standard

         4. On a motion to dismiss pursuant to CPLR 3211,

                      the pleading is to be afforded a liberal construction
                      (see, CPLR 3026). We accept the facts as alleged in the
                      complaint as true, accord plaintiffs the benefit of every
                      possible favorable inference, and determine only whether the
                      facts as alleged fit within any cognizable legal theory (Morone
                      v. Morone, 50 N.Y.2d 481, 484, 429 N.Y.S.2d 592, 413
                      N.E.2d 1154; Rovello v. Orofino Realty Co., 40 N.Y.2d 633,
                      634, 389 N.Y.S.2d 314, 357 N.E.2d 970)….

                      In assessing a motion under CPLR 3211(a)(7)…“[T]he
                      criterion is whether the proponent of the pleading has a cause



                                                 3 of 14
                                                                                            CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 4RECEIVED
                                                                      of 14 PageID #: 2720
                                                                               NYSCEF: 07/08/2020




                      of action, not whether he has stated one” (Guggenheimer v.
                      Ginzburg, 43 N.Y.2d 268, 275, 401 N.Y.S.2d 182, 372
                      N.E.2d 17; Rovello v. Orofino Realty Co., supra, 40 N.Y.2d
                      at 636, 389 N.Y.S.2d 314, 357 N.E.2d 970).

            Leon v. Martinez, 84 N.Y.2d 83, 87-88 (1994).

                                           The Factual Record

         5. If it should please the Court, the relevant facts are presented in the Verified Claim,

            which has been annotated with citation to supporting documentary evidence. See

            NYSCEF Doc. No. 1 (“Verified Claim”).

                                                Argument

                                                Point I
                      The § 8-b(3)(b) Analysis Should Include the DA’s Findings

         6. Claimant’s pleading, which must be credited at this stage, plausibly and clearly

            alleges that corrupt detectives unjustly convicted Mr. Jackson, an innocent man. Id.

            at ¶¶ 3-108. This is precisely the sort of injustice the Legislature sought to address

            in enacting Section 8-b. See Court of Claims Act § 8-b(1).

         7. The Legislature enacted § 8-b “to provide redress to innocent persons who prove by

            clear and convincing evidence that they were unjustly convicted and imprisoned.”

            Ivey v. State, 80 N.Y.2d 474, 479 (1992). Section 8-b “recognizes that it is the State’s

            obligation to do what justice and morality demand” by providing a cause of action

            for those convicted of a crime they did not commit. Report of the Law Revision

            Commission to the Governor on Redress for Innocent Persons Unjustly Convicted


                                                     2

                                                  4 of 14
                                                                                            CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 5RECEIVED
                                                                      of 14 PageID #: 2721
                                                                               NYSCEF: 07/08/2020




            and Subsequently Imprisoned (1984) at 42. The “linchpin of the statute is

            innocence.” Ivey, 80 N.Y.2d at 479 (internal quotation marks omitted).

         8. By including a requirement in § 8-b(3)(b) that a claimant show that his or her

            conviction was vacated on certain enumerated grounds, the Legislature “sought to

            strike a balance between the goals of compensating innocent individuals who had

            been unjustly convicted and imprisoned, and foreclosing frivolous suits against the

            State.” Id. Such grounds are “useful and relevant indicator[s] of innocence,” that

            allow this Court to filter out claims that are unlikely to succeed on the merits because

            the claimant is not actually innocent. Id. at 479–80. Those grounds include CPL

            440.10(1)(g), which allows a vacatur based on newly discovered evidence, and CPL

            440.10(1)(b), for cases involving fraud, duress or misrepresentation. See Court of

            Claims Act § 8-b.

         9. When determining if the grounds for vacatur satisfy § 8-b(3), the Court looks not

            to how the motion court “labels” the trial errors, “but what exactly the violations

            were, where they fit into the CPL 440.10 scheme and to what extent they indicate

            innocence.” Coakley v. State, 150 Misc. 903, 909 (Ct. Claims 1991). The Court

            must instead effectuate the “underlying purpose of the statute—providing a remedy

            for recompense of innocent victims of State prosecutorial power.” Ivey, 80 N.Y.2d

            at 481. When there is ambiguity about the grounds for reversal of a claimant’s



                                                     3

                                                  5 of 14
                                                                                           CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 6RECEIVED
                                                                      of 14 PageID #: 2722
                                                                               NYSCEF: 07/08/2020




            conviction, or the motion court’s order is not supported by the record, “the Court

            of Claims may legitimately look at subsequent decisions, transcripts, motion papers

            or other sources of information to help it determine the precise grounds of the

            reversal.” Baba-Ali v. State, # 2013-028-537, Claim No. 87328, (Ct. Claims 2013);

            see also Turner v. State, 50 A.D.3d 890, 892 (2d Dep’t 2008) (analyzing the record

            to determine whether a due process dismissal also implicated prosecutorial

            misconduct, a specified grounds for reversal under § 8-b(3)); Harris v. State, 38 A.D.

            3d 144, 150 (2d Dep’t 2007) (analyzing the transcript of a hearing to determine

            whether the conviction was vacated because of newly discovered evidence).

         10. Although newly discovered evidence of Claimant’s innocence compelled the vacatur

            of his conviction, the State now argues that the prosecution’s decision to vacate his

            conviction on other grounds — a Brady violation — forecloses his remedy in this

            Court. But the Legislature included § 8-b(3) to filter unmeritorious cases from this

            Court’s docket, not so that the prosecutor can pick and choose who is entitled to

            compensation for their wrongful incarceration. Here, where the People vacated

            Claimant’s conviction after developing significant new evidence of his innocence—

            which it concealed from the motion court and Claimant’s counsel—this Court has

            the authority to look past the “labels” placed on Claimant’s vacatur. Coakley, 150

            Misc. at 909.



                                                    4

                                                 6 of 14
                                                                                              CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 7RECEIVED
                                                                      of 14 PageID #: 2723
                                                                               NYSCEF: 07/08/2020




         11. Instead of confronting the substance of Claimant’s detailed allegations, the State

            largely ignores the facts he presents and the exhibits supporting them, warranting

            denial of the motion at this early juncture. See, e.g., Garcia v. Polsky, Shouldice &

            Rosen, P.C., 161 A.D.3d 828, 829–30 (2d Dep’t 2018) (“unless it has been shown

            that a material fact as claimed by the plaintiff to be one is not a fact at all and unless

            it can be said that no significant dispute exists regarding it, dismissal should not

            eventuate”) (collecting cases).

         12. As the State must concede, this case is distinguishable from those cited by movant

            inasmuch as the underlying 440 motion in this case was presented by the State itself;

            the State’s findings of fact thus constitute informal judicial admissions.

         13. In Matter of Liquidation of Union Indem. Ins. Co. of New York, the Court of Appeals

            explained:

                      Informal judicial admissions are recognized as facts
                      incidentally admitted during the trial or in some other
                      judicial proceeding, as in statements made by a party as a
                      witness, or contained in a deposition, a bill of particulars, or
                      an affidavit. A formal judicial admission in one action may
                      become an admission in the evidentiary sense in another
                      action, and would be classified as an informal judicial
                      admission in the later action…Furthermore, an admission in
                      a pleading in one action is admissible against the pleader in
                      another suit…Additionally, as Justice Gammerman correctly
                      noted, it is irrelevant that the admissions were made in part
                      by counsel on behalf of the Liquidator and that they were
                      contained in affidavits or briefs.



                                                      5

                                                  7 of 14
                                                                                          CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 8RECEIVED
                                                                      of 14 PageID #: 2724
                                                                               NYSCEF: 07/08/2020




            89 N.Y.2d 94, 103 (1996) (citations, brackets and internal quotation marks

            omitted); see also, e.g., Lee v. Metro. Transp. Auth., 39 Misc. 3d 1230(A), 972

            N.Y.S.2d 144 (Sup. Ct. 2013) (applying judicial admission doctrine against

            government) (citing Zegarowicz v. Ripatti, 77 AD3d 650, 653 (2d Dep’t 2010) and

            Naughton v. City of New York, 94 AD3d 1, 12 (1st Dep’t 2012)).

         14. Critically, unlike the cases on which the State relies, there was no factfinding

            whatsoever conducted by the 440 court, which deferred in all respects to the

            conclusions of the District Attorney’s Office. See Verified Claim, ¶¶ 7-16; CPL

            440.30(7) (“Regardless of whether a hearing was conducted, the court, upon

            determining the motion, must set forth on the record its findings of fact, its

            conclusions of law and the reasons for its determination.”).

         15. Under the unusually deferential arrangement in this case, the prosecutor, speaking

            on behalf of the State, functioned as both advocate of vacatur and arbiter of the

            terms of the dismissal, disclosing only those facts it deemed appropriate. Cf. People

            v. Valle, 34 Misc. 3d 138(A), 946 N.Y.S.2d 68 (App. Term 2011) (“Since the

            District Court granted the motion without setting forth its findings of fact,

            conclusions of law and the reasons for its determination (CPL 440.30[7]), and the

            record is insufficient to enable this court to review the order (see CPL

            470.15[1]; People v. Dover, 294 A.D.2d 594 [2002] ), the appeal is held in abeyance



                                                    6

                                                8 of 14
                                                                                            CLAIM NO. 134441
       Case NO.
NYSCEF DOC. 2:18-cv-03007-JS-AKT
                68               Document 317-1 Filed 07/16/20 Page 9RECEIVED
                                                                      of 14 PageID #: 2725
                                                                               NYSCEF: 07/08/2020




            and the matter remitted to the District Court for a statement in accordance with

            CPL 440.30(7) (see People v. Isaacs, 71 AD3d 1162 [2010]).”).

         16. The State used its advantaged position in the 440 proceeding to attempt to

            anticipatorily foreclose the instant Claim. See Verified Claim, ¶¶ 7-16.

         17. Indeed, after prevailing on its motion before the 440 court and obtaining dismissal

            on its own terms, the State now presents an altered record as if the 440 court had

            engaged in the ordinary factfinding function, when it had not. Compare NYSCEF

            Doc. No. 55 (“Papaleo Aff.”), ¶ 2 (describing the presiding Supreme Court justice

            as being “very clear” about the basis for plaintiff’s exoneration) with Exoneration

            Transcript, Papaleo Aff., Exhibit D (NYSCEF Doc. No. 59), generally (providing

            no explanation for the Court’s determination of the motion).

         18. Making matters worse, the State inaccurately summarizes, at ¶ 5 & n.1 of the

            Papaleo Aff., the content of the “Freeport Incident Report” to argue, contrary to its

            own admissions in the 440 proceeding, that the report somehow substituted for the

            withheld witness statements, and that the resulting violation, over 23 years of

            wrongful incarceration, was ministerial in nature. See also Papaleo Aff. at ¶ 32

            (repudiating the State’s position in the 440 hearing to claim, falsely, that the Montes

            and Larrea statements are “not exculpatory”).




                                                     7

                                                 9 of 14
                                                                                           CLAIM NO. 134441
NYSCEF Case
       DOC. 2:18-cv-03007-JS-AKT
            NO. 68               Document 317-1 Filed 07/16/20 Page 10RECEIVED
                                                                        of 14 PageID #: 2726
                                                                                NYSCEF:  07/08/2020




          19. To the contrary, as the State’s prior 440 memorandum acknowledges at length, the

             exonerative evidence contained in the Montes and Larrea statements is significant

             and was unknowable based on the incident report alone; there was certainly no

             indication of the seismic quality of the statements themselves. See Papaleo Aff.,

             Exhibit B (NYSCEF Doc. No. 57), pp. 3-5; Baba-Ali v. State, 19 N.Y.3d 627, 638

             (2012) (“The relation between counsel’s ineffectiveness, any disclosure delay and the

             verdict is factually complex. We do not think it possible to determine as a matter of

             law that the wrongful verdict against claimant was properly attributable solely to

             counsel’s inadequate representation, and concomitantly that it was not also

             significantly and actionably procured by the alleged prosecutorial misconduct.

             Whether there was procuring fraud is on this record an issue for the factfinder.”).

          20. As in Baba-Ali, the “the criminal case against claimant” was, in fact, “deeply and

             irredeemably flawed.” 19 N.Y.3d at 635.

          21. Like the hospital records in Baba-Ali, the Montes and Larrea “32b” statements,

             “properly understood, exculpated claimant,” and appear to have been intentionally

             suppressed. Id.; see, e.g., People v. Harris, 55 A.D.3d 958, 959 (3d Dep’t 2008)

             (holding that newly discovered evidence undermining the prosecution’s theory of a

             crime satisfies CPL 440.10(1)(g)).




                                                     8

                                                  10 of 14
                                                                                             CLAIM NO. 134441
NYSCEF Case
       DOC. 2:18-cv-03007-JS-AKT
            NO. 68               Document 317-1 Filed 07/16/20 Page 11RECEIVED
                                                                        of 14 PageID #: 2727
                                                                                NYSCEF:  07/08/2020




          22. This is to say nothing of the spoliated 911 call placed by NYPD Officer Maurice

             Larrea shortly after the crime, the content of which is lost and the absence of which

             is strong evidence of scienter of the police, or the other evidence that was apparently

             suppressed. See Verified Claim, ¶ 27; see also Court of Claims Act 8-b(1) (“[T]he

             court, in exercising its discretion as permitted by law regarding the weight and

             admissibility of evidence submitted pursuant to [C.C.A. § 8-b], shall, in the interest

             of justice, give due consideration to difficulties of proof caused by the passage of

             time, the death or unavailability of witnesses, the destruction of evidence or other

             factors not caused by such persons or those acting on their behalf.”) (emphasis

             added).

          23. In limiting its 440 submission to the subsection of the statute that would relieve it

             of liability in this forum (i.e. 440.10(1)(h)) – and declining to argue for dismissal on

             other actionable grounds including new evidence, duress, fraud and innocence – the

             State has acted with unclean hands, and it should be equitably barred from relying

             on this record to avoid the holding of Baba-Ali. See, e.g., Mehlman v. Avrech, 146

             A.D.2d 753, 754 (2d Dep’t 1989) (“it is not beyond the power of the courts to deny

             judicial relief to a litigant who comes into court with unclean hands”).

          24. Claimant respectfully submits that, on these facts, it is appropriate to develop a

             record and consider the Claim and its exhibits on the merits to determine whether



                                                      9

                                                  11 of 14
                                                                                             CLAIM NO. 134441
NYSCEF Case
       DOC. 2:18-cv-03007-JS-AKT
            NO. 68               Document 317-1 Filed 07/16/20 Page 12RECEIVED
                                                                        of 14 PageID #: 2728
                                                                                NYSCEF:  07/08/2020




             it presents a qualifying § 8–b (3)(b) predicate, in accordance with Baba-Ali. 19

             N.Y.3d at 637 (“For purposes of presenting a claim pursuant to Court of Claims

             Act § 8–b (3)(b), it is sufficient that there is documentary evidence to place the claim

             within one of the allowed CPL 440.10 predicates.”); see Colasacco v. Robert E.

             Lawrence Real Estate, 68 A.D.3d 706, 708, 890 N.Y.S.2d 114 (2d Dept. 2009) (“On

             a motion to dismiss pursuant to CPLR 3211(a)(7), the pleading is to be afforded a

             liberal construction and the plaintiff accorded the benefit of every possible

             inference.…The court’s function on a motion to dismiss pursuant to CPLR

             3211(a)(7) is to determine whether the plaintiff's factual allegations fit within any

             cognizable legal theory, without regard to whether the allegations ultimately can be

             established.”).

                                                 Point II
                                      Jeanty and Leka Do Not Apply

          25. Leka v. State of New York, decided by the Second Department eight years before the

             Court of Appeals issued Baba-Ali, is inapposite.

          26. That case involved an unsuccessful 440 motion and appeal by the claimant, which

             argued a Brady violation but did not raise the issues of fraud, duress or innocence

             presented here. Indeed, the Second Department noted that the motion in Leka “was

             not based on any of the grounds set forth in [Court of Claims Section 8-b(3)(b)] or

             premised on any likelihood of innocence, but rather on the ground that the claimant


                                                     10

                                                  12 of 14
                                                                                             CLAIM NO. 134441
NYSCEF Case
       DOC. 2:18-cv-03007-JS-AKT
            NO. 68               Document 317-1 Filed 07/16/20 Page 13RECEIVED
                                                                        of 14 PageID #: 2729
                                                                                NYSCEF:  07/08/2020




             was deprived of his due process rights.” Leka v. State, 16 A.D.3d 557, 558 (2d Dep’t

             2005).

          27. Here, with exculpatory evidence apparently fraudulently suppressed as in Baba-Ali,

             Claimant has plausibly alleged innocence, fraud and duress, as well as new evidence,

             with the support of documents including the State’s own 440 motion. As in Baba-

             Ali, this raises factual questions regarding whether Claimant’s conviction was

             “significantly and actionably procured” by the “alleged…misconduct.”

          28. Likewise, Jeanty also does not apply. That case, unlike the instant claim, involved an

             adversarial 440 process where the presiding judge made findings of fact based on

             adversarial submissions and a hearing. This process was key to the Jeanty court’s

             decision and the appellate court’s affirmance. Jeanty v. State, 175 A.D.3d 1073,

             1074–75, 107 N.Y.S.3d 799, 801 (2019), leave to appeal denied, 34 N.Y.3d 912,

             145 N.E.3d 969 (2020).

          29. Moreover, contrary to the State’s contention, Mr. Jackson is not claiming that a

             Brady violation satisfies § 8-b(3)(b).

          30. Rather, just as the Second Department’s finding of concealment by prosecutors

             constituted fraud for the purposes of § 8-b(3)(b) in Baba-Ali, the District Attorney’s

             finding of concealment by detectives in this case, while packaged for tactical




                                                      11

                                                  13 of 14
                                                                                            CLAIM NO. 134441
NYSCEF Case
       DOC. 2:18-cv-03007-JS-AKT
            NO. 68               Document 317-1 Filed 07/16/20 Page 14RECEIVED
                                                                        of 14 PageID #: 2730
                                                                                NYSCEF:  07/08/2020




             purposes as a Brady violation in its 440 motion, nevertheless constitutes a judicial

             admission of fraud that likewise satisfies § 8-b(3)(b).

          31. In other words, the “actual basis” of the dismissal of Claimant’s indictment, as that

             term is used by the Baba-Ali court, is fraud and misconduct beyond a mere Brady

             violation and, applying the CPLR § 3211(a)(7) standard, the Claim should survive.

                                                Conclusion

             For the foregoing reasons, Claimant respectfully requests that the Court deny the

          State’s motion to dismiss in its entirety, allow discovery, and grant such other and

          further relief as the Court deems just and proper.

          Dated:       July 8, 2020
                       Greenport, New York

                                                   Elefterakis, Elefterakis & Panek



                                                   _________________________
                                                   Gabriel P. Harvis
                                                   Baree N. Fett
                                                   80 Pine Street, 38th Floor
                                                   New York, New York 10005
                                                   (212) 532-1116

                                                   Attorneys for Claimant




                                                     12

                                                  14 of 14
